

116 HR 4873 IH: Syrian Partner Protection Act
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4873IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Crow (for himself, Mr. Waltz, Mr. Langevin, Mr. Bacon,  Mr. Blumenauer and  Mr. Moulton) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for special immigrant status for Syrian Kurds and other Syrians who partnered with the
			 United States Government in Syria, and for other purposes.
	
 1.Short titleThis Act may be cited as the Syrian Partner Protection Act. 2.Special immigrant status for certain Syrian Kurds and other Syrians who worked for the United States Government in Syria (a)In generalSubject to subsection (c)(1), and notwithstanding any other provision of law, for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary of Homeland Security may provide an alien described in subsection (b) with the status of a special immigrant under section 101(a)(27) of such Act (8 U.S.C. 1101(a)(27)) if—
 (1)the alien, or an agent acting on behalf of the alien, submits a petition to the Secretary under section 204 of such Act (8 U.S.C. 1154) for classification under section 203(b)(4) of such Act (8 U.S.C. 1153(b)(4));
 (2)the alien is otherwise eligible to receive an immigrant visa; and (3)the alien is otherwise admissible to the United States for permanent residence (excluding the grounds for inadmissibility specified in section 212(a)(4) of such Act (8 U.S.C. 1182(a)(4))).
				(b)Aliens described
 (1)In generalAn alien described in this subsection— (A) (i)is a citizen or national of Syria or a stateless person who has habitually resided in Syria;
 (ii)has partnered with, was employed by, or worked for or directly with the United States Government in Syria as an interpreter, translator, intelligence analyst, or in another sensitive and trusted capacity, on or after January 1, 2014, for an aggregate period of not less than 1 year; and
 (iii)provided service to the United States efforts against the Islamic State, which has been documented in a positive recommendation or evaluation; or
						(B)
 (i)is the spouse or child of a principal alien described in subparagraph (A); and (ii) (I)is following or accompanying to join the principal alien in the United States; or
 (II)due to the death of the principal alien, a petition to follow or accompany to joint the principal alien in the United States—
 (aa)was revoked, terminated, or otherwise rendered null; and (bb)would have been approved if the principal alien had survived.
 (2)Employment requirementsAn application by a surviving spouse or a child of a principal alien shall be subject to the employment requirements set forth in paragraph (1)(A)—
 (A)as of the date on which the principal alien first filed an application for special immigrant status; or
 (B)if no such application has been filed, the employment requirements as of the date on which the principal alien died.
 (c)Membership in certain Syrian organizationsAn applicant for admission to the United States under this section may not be deemed inadmissible based on membership in, participation in, or support provided to, the Syrian Democratic Forces or other partner organizations as determined by the Secretary of Defense.
			(d)Numerical limitations
 (1)In generalExcept as otherwise provided under this subsection, the total number of principal aliens who may be provided special immigrant status under this section may not exceed 4,000 in any of the 5 fiscal years beginning after the date of the enactment of this Act.
 (2)Exclusion from numerical limitationsAliens provided special immigrant status under this section shall not be counted against any numerical limitation under section 201(d), 202(a), or 203(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1151(d), 1152(a), and 1153(b)(4)).
 (3)Carry forwardIf the numerical limitation set forth in paragraph (1) is not reached during a fiscal year, the numerical limitation under such paragraph for the following fiscal year shall be increased by a number equal to the difference between—
 (A)the number of visas authorized under paragraph (1) for such fiscal year; and (B)the number of principal aliens provided special immigrant status under this section during such fiscal year.
 (e)Visa and passport issuance and feesAn alien described in subsection (b) may not be charged any fee in connection with an application for, or the issuance of, a special immigrant visa under this section. The Secretary of State shall ensure that aliens who are issued a special immigrant visa under this section are provided with an appropriate passport necessary for admission to the United States.
 (f)Protection of aliensThe Secretary of State, in consultation with other relevant Federal agencies, shall provide an alien described in subsection (b) who is applying for a special immigrant visa with protection or the immediate removal from Syria or other nearby countries if the Secretary determines that such alien is in imminent danger.
			(g)Application process
 (1)RepresentationAn alien applying for admission to the United States as a special immigrant under this section may be represented during the application process, including at relevant interviews and examinations, by an attorney or other accredited representative. Such representation shall not be at the expense of the United States Government.
 (2)CompletionThe Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall ensure that applications for special immigrant visas under this section are processed in such a manner to ensure that all steps under the control of the respective departments incidental to the issuance of such visas, including required screenings and background checks, are completed not later than 9 months after the date on which an eligible alien submits all required materials to apply for such visa.
 (3)Rule of constructionNot­with­stand­ing paragraph (2), any Secretary referred to in paragraph (2) may take longer than 9 months to complete the steps incidental to issuing a visa under this section if the Secretary, or the designee of the Secretary—
 (A)determines that the satisfaction of national security concerns requires additional time; and (B)notifies the applicant of such determination.
 (4)AppealAn alien whose petition for status as a special immigrant is rejected or revoked— (A)shall receive a written decision that provides, to the maximum extent feasible, information describing the basis for the denial, including the facts and inferences underlying the individual determination; and
 (B)shall be provided not more than 1 written appeal per rejection or denial, which— (i)shall be submitted not more than 120 days after the date on which the applicant receives a decision pursuant to subparagraph (A);
 (ii)may request the reopening of such decision; and (iii)shall provide additional information, clarify existing information, or explain any unfavorable information.
 (h)Eligibility for other immigrant classificationAn alien may not be denied the opportunity to apply for admission under this section solely because such alien qualifies as an immediate relative of a national of the United States or is eligible for admission to the United States under any other immigrant classification.
 (i)Resettlement supportAn alien who is granted special immigrant status under this section shall be eligible for the same resettlement assistance, entitlement programs, and other benefits as is available to refugees admitted under section 207 of the Immigration and Naturalization Act (8 U.S.C. 1157).
 (j)Authority To carry out administrative measuresThe Secretary of Homeland Security and the Secretary of State shall implement any additional administrative measures as they consider necessary and appropriate—
 (1)to ensure the prompt processing of applications under this section; (2)to preserve the integrity of the program established under this section; and
 (3)to protect the national security interests of the United States related to such program. (k)RulemakingNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall promulgate regulations to carry out this section, including establishing requirements for background checks.
			3.Special immigrant status reporting requirement
 (a)In generalThe Inspector General of the Department of State shall submit an annual report described in subsection (b), no later than January 30 of each year, with a classified annex if necessary, to—
 (1)the Committee on Judiciary, the Committee on Foreign Relations, and the Committee on Armed Services of the Senate; and
 (2)the Committee on Judiciary, the Committee on Foreign Affairs, and the Committee on Armed Services of the House of Representatives.
 (b)ContentsThe report submitted under subsection (a) shall evaluate the implementation of the Syrian special immigrant status program under section 2, including, for the previous calendar year—
 (1)the number of petitions filed; (2)the number of petitions—
 (A)pending adjudication; (B)pending visa interview; and
 (C)pending security checks; (3)the number of petitions that were denied;
 (4)the number of cases that have exceeded the mandated processing time and relevant case numbers; and (5)an accounting of any obstacles discovered that would hinder effective implementation of the program.
 (c)ConsultationIn preparing the report under subsection (a), the Inspector General shall consult with— (1)the Department of State, Bureau of Consular Affairs, Visa Office;
 (2)the Department of State, Bureau of Near Eastern Affairs and South and Central Asian Affairs, Executive Office;
 (3)the United States embassy in Kabul, Afghanistan, Consular Section; (4)the United States embassy in Baghdad, Iraq, Consular Section;
 (5)the Department of Homeland Security, U.S. Citizenship and Immigration Services; (6)the Department of Defense; and
 (7)nongovernmental organizations providing legal aid in the special immigrant visa application process.
 (d)PublicationThe non-classified portion of the report described in this section shall be published on the website of the Department of State.
			